
	

114 SRES 584 IS: Acknowledging the peaceful hunger strike of Guillermo “El Coco” Fariñas, a political dissident in Cuba, applauding his bravery and commitment to human rights, and expressing solidarity with him and his cause.
U.S. Senate
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 584
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2016
			Mr. Cruz (for himself, Mr. Rubio, and Mr. Menendez) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Acknowledging the peaceful hunger strike of Guillermo El Coco Fariñas, a political dissident in Cuba, applauding his bravery and commitment to human rights, and
			 expressing solidarity with him and his cause.
	
	
 Whereas Fidel Castro and Raul Castro have led an oppressive, totalitarian, 1-party Communist state in Cuba for 57 years;
 Whereas the Castro regime has unyieldingly violated basic human rights and steadfastly suppressed peaceful dissent in Cuba, despite nonviolent calls for change in Cuba and internationally;
 Whereas the unconditional reestablishment of diplomatic relations between the United States and Cuba has failed to meaningfully improve the predicament of the people of Cuba;
 Whereas Guillermo El Coco Fariñas is an internationally renowned Cuban dissident dedicated to advocating for political freedoms and human rights in Cuba;
 Whereas the Communist Party of Cuba has viewed political freedoms and human rights as antithetical to the totalitarian agenda, and a threat to the existence, of that party;
 Whereas El Coco Fariñas has repeatedly stated his willingness to give up his own life for the cause of freedom and liberty in Cuba;
 Whereas El Coco Fariñas held a 7-month hunger strike in 2006 to call attention to the Cuban Government’s practice of Internet censorship in Cuba;
 Whereas El Coco Fariñas held another hunger strike in 2010 to protest the Cuban Government’s practices of making politically motivated arrests and maintaining prisoners of conscience;
 Whereas the Government of Cuba denied El Coco Fariñas an exit visa in 2010 to travel to Strasbourg, France, to receive the European Parliament’s Sakharov Prize for Freedom of Thought, in recognition of the efforts of El Coco Fariñas to peacefully advocate for political freedoms in Cuba;
 Whereas at the funeral of fellow activist Oswaldo Payá, who is widely believed to have been murdered by the Castro regime, El Coco Fariñas was among dozens of dissidents who were arbitrarily arrested;
 Whereas El Coco Fariñas initiated another hunger strike in the summer of 2016 to call international attention to the continued brutality committed by the Cuban Government;
 Whereas, on September 12, 2016, El Coco Fariñas ended that hunger strike following the release of a fabricated report that the European Union had conditioned relations with Cuba on improvements in the human rights situation in Cuba, which the European Parliament later confirmed was false and the Cuban American National Foundation denounced as a discrediting campaign to misinform the people of Cuba and the international community;
 Whereas in recognition of his unwavering efforts to peacefully push for reforms for the people of Cuba, El Coco Fariñas has been awarded—
 (1)the 2006 Cyber-Freedom Prize by Reporters Without Borders; (2)the Weimar International Human Rights Award; and
 (3)the 2010 Sakharov Prize for Freedom of Thought by the European Parliament; and Whereas recognition of the recent hunger strike of El Coco Fariñas and an expression of solidarity with him and his cause sends a positive signal of the enduring commitment of the people of the United States to the people of Cuba: Now, therefore, be it
		
	
 That the Senate— (1)honors the courage of Guillermo El Coco Fariñas in standing up to the relentless repression of the Government of Cuba;
 (2)recognizes El Coco Fariñas for his perseverance in seeking meaningful change for the people of Cuba through peaceful means;
 (3)acknowledges that the efforts of the Government of Cuba to undermine the latest hunger strike of El Coco Fariñas, through the release of a fabricated report, failed to diminish the international attention that his hunger strike attracted to the human rights situation in Cuba; and
 (4)expresses solidarity and support for El Coco Fariñas, his valiant efforts, and his commitment to basic human freedoms for the people of Cuba.
			
